DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “on” in line 5 should read –of–.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the molding mark" and “the mold fitting mark”.  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending "the molding mark" and “the mold fitting mark” to read "the protrusion-shaped molding mark" and “the protrusion-shaped mold fitting mark”. 
Claims 2-8 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 4,152,186), in view of at least one of Behr et al. (DE 102006047324 B4), in view of Omokawa et al. (US 5,769,976 – of record), in view of Kouda et al. (US 2013/0032265 A1).
Regarding claim 1, Shibata discloses a radial tire being suitable for use with the sidewall surfaces of rubber tires. Under the broadest reasonable interpretation afforded the examiner this includes a pneumatic tire as there is no structure within the prior art nor written description that would preclude Shibata's radial tire scheme from being used on a pneumatic tire. Shibata further discloses providing in the buttress region uneven surfaces in the form of a mesh, see partial reproductions of figures 1 and 4 below – (construed as a protrusion-shaped molding mark; wherein the protrusion-shaped molding mark is a plurality of protrusions in a mesh shape extending in a direction intersecting with both a circumferential direction and a radial direction).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   
Shibata does not explicitly disclose the use of a protrusion shaped-mold fitting mark. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the uneven surfaces of Shibata with additional ridges since:  
1) Behr discloses a pneumatic tire. The tire being configured to have a protrusion-shaped strip 12 disposed between the tread 3 and sidewall 2 of the tire – (construed as a protrusion-shaped mold fitting mark located between a tread portion and a side portion); 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and circumferential direction annually extending web 19 of protrusion-shaped strips 9 disposed between the protrusion-shaped strip 12 and the tread 3 – (construed as a protrusion-shaped mold mark provided in a vicinity of and outside on the molding mark.
2) Omokawa discloses a pneumatic tire. The tire being configured to have a plurality of projecting mold split lines 9.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The projecting mold split lines being indicative of protrusion-shaped molding and protrusion-shaped mold fitting marks. The plurality of projecting mold split lines being beneficial for avoiding the occurrence of burrs when vulcanizing the tire in a split mold, see Col 1 lines 40-45.
3) Kouda discloses a pneumatic tire. The tire being configured to have a side wall portion includes a decorative region including two or more decorative portions that are continuously disposed so as to be contiguous in a tire circumferential direction. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

And the tire radial direction, the decorative portions including multiple convex ridges that are disposed on an outer surface so as to be adjacent in the tire circumferential direction. And where a distance between a first imaginary boundary line joining end portions of the ridges of the decorative portion that are on a side adjacent to the contiguous decorative portion and a second imaginary boundary line joining end portions of the ridges of the contiguous decorative portion on a side adjacent to the first imaginary boundary line is less than 1 mm, see abstract – (the two decorative portions being indicative of protrusion-shaped molding and protrusion-shaped mold fitting marks). This being beneficial for providing a pneumatic tire by which the quality of the appearance of the tire can be enhanced while maintaining performance of the tire, see [0008].
Regarding claim 2, modified Shibata discloses the molding mark has a height of 0.5 mm, see Omokawa Col 2 line 26 – (meets the claimed 0.3 mm or more and 0.5 mm or less). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 3-4, modified Shibata discloses the distance between two adjacent protrusions of the web 19 is between 0.5 – 5.0 mm. And further that the web provides rigidity in a critical region of the shoulder area, while ensuring water drainage from the ground contact portion of the tread to outside the tread. Also, that their flanks form additional grip edges that can transfer lateral forces when cornering on water-covered, snow- or mud-covered road surfaces. And further that handling properties, abrasion of the row of shoulder tread blocks and aquaplaning in the transverse direction can be optimized in this way, see Behr [0006].
Therefore, modified Shibata discloses the claimed invention except for the distance between the protrusion-shaped strip 12 and web of protrusion-shaped strips 9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distance of 0.5 mm between the protrusion-shaped strip 12 and web of protrusion-shaped strips 9; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. Moreover, one would have been motivated to form the distance in the claimed range for the purpose of optimizing the handling and aquaplaning properties of the tire; as the prior art suggests such a distance between adjacent protrusions would beneficially provide.
Regarding claims 5-8, modified Shibata discloses a depression 12 is provided on an outer surface of the pneumatic tire, see Omokawa Col 4 lines 5-10; and as previously discussed, discloses the molding mark is provided away from the lug by a distance of 0.5 mm or more and 0.8 mm or less, see rejections of claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749